Name: Commission Delegated Regulation (EU) NoÃ 253/2013 of 15Ã January 2013 amending Annex II to Regulation (EU) NoÃ 692/2011 of the European Parliament and of the Council, as regards adaptations following the revision of the International Standard Classification of Education ISCED in relation to the variables and breakdowns to be submitted Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: economic analysis;  teaching;  education;  social affairs
 Date Published: nan

 21.3.2013 EN Official Journal of the European Union L 79/5 COMMISSION DELEGATED REGULATION (EU) No 253/2013 of 15 January 2013 amending Annex II to Regulation (EU) No 692/2011 of the European Parliament and of the Council, as regards adaptations following the revision of the International Standard Classification of Education ISCED in relation to the variables and breakdowns to be submitted (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 692/2011 of the European Parliament and of the Council of 6 July 2011 concerning European statistics on tourism and repealing Council Directive 95/57/EC (1), and in particular Article 3(2) thereof, Whereas: (1) The introduction of an updated classification system is central to the Commissions ongoing efforts to maintain the relevance of European statistics, by taking into account developments and changes in the area of education. (2) The United Nations Educational, Scientific and Cultural Organisation (UNESCO) has revised the version of the International Standard Classification of Education (ISCED) used hitherto (ISCED 1997) with the objective of ensuring that it is consistent with developments in the policies and structures of education and training. (3) Annex II to Regulation (EU) No 692/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 692/2011 is amended as follows: (1) Section 1 is amended as follows: (a) in Socio-demographic breakdowns, Part A, 3. [optional] Educational level is replaced by 3. [optional] Educational attainment level; (b) in Socio-demographic breakdowns, Part B, 3. [optional] Educational level is replaced by 3. [optional] Educational attainment level; (c) in point (3) of Part C, Educational level: lower (ISCED 0, 1 or 2), middle (ISCED 3 or 4), higher (ISCED 5 or 6). is replaced by Educational attainment level: at most lower secondary, upper secondary and post-secondary (non-tertiary), tertiary.; (2) Section 2, Part A is amended as follows: (a) in Variables, row 23, [optional] Profile of the visitor: educational level is replaced by [optional] Profile of the visitor: educational attainment level; (b) in Categories to be transmitted, row 23: (a) Lower (ISCED 0, 1 or 2), (b) Middle (ISCED 3 or 4) and (c) Higher (ISCED 5 or 6) is replaced by the following: (a) At most lower secondary (b) Upper secondary and post-secondary (non-tertiary) (c) Tertiary; (3) Section 3 is amended as follows: (a) in Socio-demographic breakdowns, Part A, 3. Educational level is replaced by 3. Educational attainment level; (b) in Socio-demographic breakdowns, Part B, 3. Educational level is replaced by 3. Educational attainment level. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 192, 22.7.2011, p. 17.